DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 7-26-2021 have been fully considered by the Examiner and are addressed in the instant Office Action.
Claims 2-6, 8, 11, and 14-16 have been cancelled.
Claims 1, 7, 9, and 12 are amended.
Claims 18-20 have been added.
Claims 1, 7, 9, 12, 13, and 17-20 are pending and rejected as explained in the instant Office Action below.
Response to Arguments
Applicant's arguments filed 7-26-2021 have been fully considered but they are not persuasive. In particular, the Applicant’s arguments appear to be directed towards the amendments to the claims, which have altered the scope of the claims, and are addressed in the instant Office Action.. Please see the official reasoning in the Office Action below. 

Regarding the Applicant’s arguments directed towards the 101 rejection, the amendments to the claims have fully addressed the 101 issues of claim1. The 101 rejection has been withdrawn. 



Regarding the Applicant’s arguments directed towards the 103(a) rejections, the Applicant’s arguments appear to be directed towards the amendments to the claims, which have altered the scope of the claims, and are addressed in the instant Office Action. Please see the official reasoning in the Office Action below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 9, 12, 13, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

“wherein, when at least one topography information item of the cell representing the current travel position is unavailable, the at least one topography information item of the cell representing the current travel position is predicted based in part on selecting at least one topography information item of a cell arranged adjacent to the cell representing the current travel position of the vehicle”, wherein the claim language is directed towards new matter.
The original disclosure as filed does not disclose the above claim language in any capacity. 
Furthermore, the above claim language is not logically consistent within the context of the claimed invention. Claim 1 explicitly states: 
“assigning via the controller the respective data record to each of the arrangement of geographically different cells in the database, wherein during or after a crossing of each of the arrangement of geographically different cells”. 

	The above claim language stipulates that the current positon is assigned topography information as the vehicle crosses the cell. Paragraph [0013] of the current specification expressly indicates:
“the data record or at least a part of the content of the data record (e.g., topography information, position coordinate) is generated by technical means of the vehicle itself when the vehicle approaches or crosses or has already crossed the corresponding cell”

	The above excerpt in para.[0013] stipulates that the technical means (e.g sensor) of the vehicle assigns the topography information to each cell for the current position of the vehicle. Therefore, it is impossible for the current position to have “unavailable” topography information since the topography information is already known by the technical means of the vehicle.  	

It is noted that the original disclosure as filed does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claim 1 are rejected for similar reasons as set forth in the rejection above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 12, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US Publication No. 2011/0022267) in view of Johannson (US Publication No. 2014/0350819).
Regarding claim 1, Murphy teaches A method for predicting a topography information item for a vehicle, comprising:  
defining via a controller an arrangement of geographically different cells representing different travel positions of the vehicle in a database (see at least para.[0048] and Fig. 8A and B, Murphy teaches segments of a geographic map, which anticipates the recited “cells”. Also, see at least para.[0049] and Fig. 9A and B, Murphy teaches segments on a map, which anticipates the recited “cells”): 
generating via the controller a respective data record including at least one respective topography information item during or after the crossing of each of the arrangement of geographically different cells (see at least para.[0048], Murphy teaches recording the topography information at each point for the triangular segment):
assigning via the controller the respective data record to each of the arrangement of geographically different cells in the database (see at least para.[0048], Murphy teaches recording the topography information at each point), wherein during or after a crossing of each of the arrangement of geographically different cells, the respective data record assigned to each cell is updated (see at least para.[0047] and [0050], Murphy teaches updating map data as the vehicle drove over the cell):
determining a current travel position via the controller in communication with a satellite-based position detection system (see at least para.[0032], Murphy teaches using satellite navigation): 
and querying the database via the controller for the respective data record assigned to the cell representing the current travel position (see at least para.[0047], Murphy teaches map data is queried : 
determining a future travel position via the controller as a function of at least one of the current travel position of the vehicle, a current speed of the vehicle, a current acceleration of the vehicle, a current travel direction of the vehicle (see at least para.[0073], Murphy teaches a planned path is related to at least the current travel direction of the vehicle), and a defined prediction time: and 
querying the database via the controller for the respective data record assigned to the cell representing the determined future travel position (see at least para.[0047], Murphy teaches map data is queried later by the same vehicle or by other vehicles at a later time. Also, see at least para.[0050], Murphy teaches map data is queried at a later time by a vehicle);
wherein, when at least one topography information item of the cell representing the current travel position is available, the at least one topography information item of the cell representing the current travel position of the vehicle is used (see at least para.[0047], Murphy teaches map data is queried later by the same vehicle or by other vehicles at a later time. Also, see at least para.[0050], Murphy teaches map data is queried at a later time by a vehicle. Also, see at least para.[0048] and Fig. 8A and B, Murphy teaches segments of a geographic map, which anticipates the recited “cells”. Also, see at least para.[0049] and Fig. 9A and B, Murphy teaches segments on a map, which anticipates the recited “cells”); 
wherein, when at least one topography information item of the cell representing the current travel position is unavailable, the at least one topography information item of the cell representing the current travel position is predicted based in part on selecting at least one topography information item of a cell arranged adjacent to the cell representing the current travel position of the vehicle (see at least para.[0072], Murphy teaches predicting the topography relative to the current position and unavailable map data);
wherein, when at least one topography information item of the cell representing the future travel position is available, the at least one topography information item of the cell representing the future travel position is used (see at least para.[0047], Murphy teaches map data is queried later by the same vehicle or by other vehicles at a later time. Also, see at least para.[0050], Murphy teaches map data is queried at a later time by a vehicle. Also, see at least para.[0048] and Fig. 8A and B, Murphy teaches segments of a geographic map, which anticipates the recited “cells”. Also, see at least para.[0049] and Fig. 9A and B, Murphy teaches segments on a map, which anticipates the recited “cells”); 
wherein, when at least one topography information item of the cell representing the future travel position is unavailable, the at least one topography information item of the cell representing the future travel position is predicted based in part on selecting at least one topography information item of a cell arranged adjacent to the cell representing the future travel position of the vehicle (see at least para.[0072], Murphy teaches predicting the topography relative to the current position and unavailable map data, which anticipates a cell adjacent to the cell representing the future travel position); 
and wherein a drive power of the vehicle is controlled via the controller along the travel path (see at least para.[0058-0059], Murphy teaches controlling the drive power of the vehicle based on the planned path of the vehicle) depending on the at least one topography information item of the cell representing the current travel position (see at least para.[0072], Murphy teaches predicting the topography relative to the current position and unavailable map data of a future position) and the at least one topography information item of the cell representing the future travel position (see at least para.[0072], Murphy teaches predicting the topography relative to the current position and unavailable map data of a future position).
Murphy does not expressly indicate a reduced fuel consumption. 
a reduced fuel consumption (see at least para.[0005], Johannson teaches reduced fuel consumption) depending on the at least one topography information item representing the current travel position (see at least para.[0005], Johannson teaches controlling the vehicle with respect to fuel consumption and current topography information using map data) and the at least one topography information item representing the future travel position (see at least para.[0005], Johannson teaches planning controlling the vehicle with respect to fuel consumption and future topography information using map data). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Murphy with the teachings of Johannson to control a vehicle based on fuel consumption related to current and future topography in order to save fuel, as recognized by Johannson in at least para.[0005]. 

Regarding claim 7, Murphy teaches the data record includes at least one of (a) at least one position coordinate (see at least para.[0048] and Fig. 8A and B, Murphy teaches position coordinates). 

Regarding claim 9, Murphy teaches the future travel position is determined as a function of at least one of a current travel position of the vehicle (see at least para.[0073], Murphy teaches the future depends on the topography of the current position).

Regarding claim 12, Murphy teaches an arrangement of cells along a travel route of the vehicle is recorded as a cell sequence (see at least para.[0048] and Fig. 8A and B, Murphy teaches segments of a geographic map, which anticipates the recited “cells”. Also, see at least para.[0049] and Fig. 9A and B, Murphy teaches segments on a map, which anticipates the recited “cells”, wherein a plurality of associated cells anticipates a “cell sequence”). 

	Regarding claim 14, Murphy teaches at least one of a ground slope (see at least para.[0048], Murphy teaches determining slope and steepness of the terrain with respect to the triangular segments).

	Regarding claim 15, Murphy teaches a drive power of the vehicle is controlled depending on
the predicted topography information (see at least para.[0058-0059], Murphy teaches controlling the drive power of the vehicle with respect to the topography information. Also, see at least para.[0073], Johannson teaches controlling the vehicle with respect to predicted topography information).

Regarding claim 17, Murphy teaches the at least one topography information item comprises at least one of at least one of a ground slope (see at least para.[0048], Murphy teaches determining slope and steepness of the terrain with respect to the grid cells).

Regarding claim 20, Murphy teaches the data record for each cell includes a ground slope (see at least para.[0048], Murphy teaches determining slope and steepness of the terrain with respect to the grid cells).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US Publication No. 2011/0022267) in view of Johannson (US Publication No. 2014/0350819), as applied to claim 1 above, and further in view of Grush (US Publication No. 2009/0157566).
Alternatively, claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US Publication No. 2011/0022267) in view of Johannson (US Publication No. 2014/0350819), as applied to claim 1 above, and further in view of Hu (US Publication No. 2016/0092621). 
the cell sequence contains a starting cell and a subsequent destination cell along the travel route as two cells, and the two cells are linked to one another by a linking feature, where the linking feature represents a transition of the vehicle from the starting cell to the destination cell along the travel route. However, since the triangular segments are directly related to the starting and ending point of the vehicle route, one of ordinary skill in the art at the time of the invention would recognize that linking the triangular segments in a particular sequence would correspond to the starting and ending locations of the travel path.
Furthermore, Grush teaches the cell sequence contains a starting cell and a subsequent destination cell along the travel route as two cells (see at least para.[0061-0067], Grush teaches that the travel position of an object such as a vehicle, is represented by a cell), 
and the two cells are linked to one another by a linking feature (see at least para.[0066], Grush teaches linking the cells based on a calculated “maximum-likelihood path of travel”), 
where the linking feature represents a transition of the vehicle from the starting cell to the destination cell along the travel route (see at least para.[0061-0067], Grush teaches that the travel position of an object such as a vehicle, is represented by a cell, which anticipates linking a sequence of cells from a starting point to a destination).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Murphy in view of Johannson with the teachings of Grush to have a travel position of the vehicle represented by a cell in order to generate a path of consistent length in cell-count for a specific journey, as recognized by Grush in at least the Abstract. 
Alternatively to Grush, Hu teaches the cell sequence contains a starting cell and a subsequent destination cell along the travel route as two cells (see at least para.[0034-0049] and Fig. 5 and 6, Hu teaches travel positon of a vehicle is represented by cells as seen in the grey boxes of Fig. 5, which , 
and the two cells are linked to one another by a linking feature (see at least para.[0034-0036] and [0049], Hu teaches aggregating specific cells with respect to the vehicle trajectories), 
where the linking feature represents a transition of the vehicle from the starting cell to the destination cell along the travel route (see at least para.[0034-0049] and Fig. 5 and 6, Hu teaches aggregating vehicle trajectories to produce the linked cells that represent the actual travel route seen in the grey boxes of Fig. 5, which anticipates linking consecutive cells of a travel route)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Murphy in view of Johannson with the teachings of Hu to have a travel positions of the vehicle represented by linking multiple consecutive cells in order to effectively identify a drivable route on a map, as recognized by Hu in at least para.[0001-0007]. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US Publication No. 2011/0022267) in view of Johannson (US Publication No. 2014/0350819), as applied to claim 1 above, and further in view of Kimura (JPH04204395).
Regarding claim 18, Murphy in view of Johannson does not expressly indicate the data record for each cell includes a travel direction of the vehicle.
However, Kimura teaches the data record for each cell includes a travel direction of the vehicle (see at least para.[0001], Kimura teaches “The directional data l and the own position data 3 output by the navigation device 2 are input to the directional cell detection circuit 4 and processed as a directional vector”, which describes a travel direction of the mobile body. Furthermore, Kimura teaches “a position detection circuit that detects a fixed radar installation position using orientation data measured by a receiver mounted on a mobile body (own machine)”, which anticipates a mobile body that is a vehicle or a mobile body that is within a vehicle). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Murphy in view of Johannson with the teachings of Kimura to record the direction of travel for a cell in order to improve position determination, as recognized by Kimura in at least para.[0001]. 

Regarding claim 19, Murphy in view of Johannson does not expressly indicate the data record for each cell includes a counter for the number of previous crossings of the cell.
However, Kimura teaches the data record for each cell includes a counter for the number of previous crossings of the cell (see at least para.[0001], Kimura teaches “According to the position detection circuit according to the present invention as described above, whether the map is divided into a mesh (cell) shape, the orientation data and the own machine position data are input, and the orientation vector crosses each cell. Depending on whether or not the cell / memory corresponding signal is detected, the number of times the azimuth line crosses each cell is counted for each cell”. Furthermore, Kimura teaches “a position detection circuit that detects a fixed radar installation position using orientation data measured by a receiver mounted on a mobile body (own machine)”, which anticipates a mobile body that is a vehicle or a mobile body that is within a vehicle). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Murphy in view of Johannson with the teachings of Kimura to record the direction of travel for a cell in order to improve position determination, as recognized by Kimura in at least para.[0001]. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US Publication No. 2011/0022267) in view of Johannson (US Publication No. 2014/0350819), as applied to claim 1 above, and further in view of Engelhard (US Publication No. 2012/0066232), Zhebrak (WO2016068749), and Kimura (JPH04204395).
Regarding claim 20, Murphy teaches the data record for each cell includes a ground slope (see at least para.[0048], Murphy teaches determining slope and steepness of the terrain with respect to the triangular segments). 
Murphy in view of Johannson does not expressly indicate a rolling resistance coefficient, a traction coefficient, a travel direction of the vehicle, and a counter for the number of previous crossings of the cell. 
However, Engelhard teaches a rolling resistance coefficient (see at least para.[0033], Engelhardt teaches using a rolling resistance with respect to an upcoming path using map data). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Murphy in view of Johannson with the teachings of Engelhard to use a rolling resistance in order to estimate an energy consumption for an upcoming path , as recognized by Engelhard in at least para.[0003]. 
Murphy in view of Johannson and Engelhard does not expressly indicate a traction coefficient, a travel direction of the vehicle, and a counter for the number of previous crossings of the cell. 
However, Zhebrak teaches a traction coefficient (see at least page 5, lines 17-21, Zhebrak teaches associating a traction coefficient with respect to terrain on a path).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Murphy in view of Johannson, and Engelhard with the teachings of Zhebrak to use a traction coefficient in order to estimate an energy consumption for an upcoming path, as recognized by Zhebrak in at least page 5, lines 15-21. 
a travel direction of the vehicle, and a counter for the number of previous crossings of the cell. 
However, Kimura teaches a travel direction of the vehicle (see at least para.[0001], Kimura teaches “The directional data l and the own position data 3 output by the navigation device 2 are input to the directional cell detection circuit 4 and processed as a directional vector”, which describes a travel direction of the mobile body. Furthermore, Kimura teaches “a position detection circuit that detects a fixed radar installation position using orientation data measured by a receiver mounted on a mobile body (own machine)”, which anticipates a mobile body that is a vehicle or a mobile body that is within a vehicle). 
a counter for the number of previous crossings of the cell (see at least para.[0001], Kimura teaches “According to the position detection circuit according to the present invention as described above, whether the map is divided into a mesh (cell) shape, the orientation data and the own machine position data are input, and the orientation vector crosses each cell. Depending on whether or not the cell / memory corresponding signal is detected, the number of times the azimuth line crosses each cell is counted for each cell”. Furthermore, Kimura teaches “a position detection circuit that detects a fixed radar installation position using orientation data measured by a receiver mounted on a mobile body (own machine)”, which anticipates a mobile body that is a vehicle or a mobile body that is within a vehicle). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Murphy in view of Johannson, Engelhard and Zhebrak with the teachings of Kimura to record the direction of travel for a cell in order to improve position determination, as recognized by Kimura in at least para.[0001]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665